Citation Nr: 1128237	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an ear condition, to include hearing loss, claimed as a residual of in-service mortar fire.

2.  Entitlement to a rating in excess of 10 percent for neurodermatitis.

3.  Entitlement to a rating in excess of 10 percent for cardiac arrhythmia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1960 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When these matters were previously before the Board in February 2010, it was remanded for further development.  The case has since been returned to the Board.

The reopened claim of entitlement to service connection for an ear condition, to include hearing loss, as a residual of in-service mortar fire is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an ear condition, to include hearing loss was denied in an unappealed October 1985 rating decision.

2.  The evidence received since the October 1985 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's service-connected skin rash, diagnosed as neurodermatitis, has not been shown to have been manifested by involvement of more than 20 percent of the entire body or of the exposed areas, and the disorder has not required systemic therapy.

4.  The Veteran's service-connected cardiac arrhythmias does not result in dyspnea, fatigue, angina, and dizziness when achieving a workload of 7 MET's or lower on testing, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The Veteran's arrhythmia also has not resulted in paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram (ECG) or Holter monitor.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for an ear condition, to include hearing loss.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for the assignment of a rating in excess of 10 percent for neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).

3.  The criteria for the assignment of a rating in excess of 10 percent for cardiac arrhythmias have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7010, 7011 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in August 2004 and April 2010.  Although the April 2010 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records are of record and all post-service medical evidence identified by the Veteran has been obtained.  The Board also notes that the Veteran was provided VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.


II.  The claim to reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U. S. Court of Appeals for Veterans Claims (Court) recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in October 1985, the RO denied service connection for an ear condition.  The claim was denied because while service treatment records showed treatment for otitis media twice during service, the Veteran's ears were normal upon discharge from service.  It was noted in the rating decision that an ear condition was "not found."  

The evidence added to the record since that decision relates to the Veteran's current complaints of hearing loss and ear pain.  The Veteran submitted VA treatment records indicating complaints of ear pain and decreased hearing in 1991.  Additionally, a February 2006 VA audiological consultation noted that a hearing evaluation indicated that the Veteran had a hearing impairment that was disabling.  

In essence, one basis for the prior denial was that no current disability was shown to exist.  The additional evidence which has now been submitted addresses this deficiency.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim for service connection for an ear disorder is in order.


III.  The claims for increased ratings

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




A.  The claim for increased rating for neurodermatitis

By a rating decision dated October 1985, the RO granted service connection for neurodermatitis and assigned a noncompensable rating, effective October 1985.  In July 2003, the Veteran filed a claim for an increased rating for his neurodermatitis, and a July 2005 rating decision continued the noncompensable rating.  The Veteran appealed and in a June 2008 rating decision, the RO granted an increased rating of 10 percent, effective July 2003.  The Veteran chose to continue his appeal, asserting that his disability warranted a higher rating.  

The Veteran's neurodermatitis is currently rated at 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis.  

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118.

The Veteran submitted VA treatment records dated April to August 2003 noting complaints of a rash on the face and ears, with relief from hydrocortisone.

The Veteran was afforded a VA examination in April 2005.  The Veteran reported a diagnosis of neurodermatitis involving the ears, eyes, neck, groin, and arms.  The Veteran stated that lesions were pruritic and start out as small bumps, progressing to blisters if he did not treat them with his cream.  They usually resolved within three to four days of applying the cream.  Bumps came out on a weekly basis but the Veteran reported no bumps on examination as his last outbreak had recently cleared.  Physical examination showed no evidence of any dermatitis noted on the neck, ears, eyes, groin, or arms.  However, there were multiple verrucous lesions measuring 0.1 cm to 2.0 cm in diameter on the Veteran's upper back region, with the lesions being hyperpigmented and elevated approximately 0.1 cm to 0.3 cm.  The lesions were adherent to the underlying tissue.  There was no evidence of induration, inflammation, edema, tenderness, or redness.  There was also no evidence of any puss-filled cysts or pustules.  A diagnosis of neurodermatitis of the neck, ears, eyes, groin and both arms in remission was provided.

The Veteran was afforded another VA examination in April 2008.  The Veteran reported that his neurodermatitis was pruritic and started out as small bumps that progressed to water blisters.  The Veteran stated that once he applied the cream to his skin, the rash resolved in three to four days.  Bumps came out on a weekly basis and itch, which he treats with hydrocortisone cream.  Lesions would resolve in three to four days.  The examiner noted that more than 5 percent but less than 20 percent of the Veteran's body was affected by the neurodermatitis.  It was noted that there were no exposed areas affected.  There was also residual scarring on the buttocks that was hyperpigmented.  The examiner provided a diagnosis of benign neurodermatitis.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the rating period on appeal.  The medical evidence in this case, specifically the April 2008 VA skin examination, shows that the Veteran's neurodermatitis was affecting at least 5 percent, but less than 20 percent, of the entire body.  In addition, it is not shown that 20 to 40 percent of exposed areas are affected.  On the contrary, the VA examiner said no such areas were affected.  Moreover there was no evidence that the Veteran used intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past twelve-month period.  Therefore, a rating in excess of 10 percent rating is not warranted.  


B.  The claim for an increased rating for cardiac arrhythmia

By an October 1985 rating decision, the RO granted service connection for cardiac arrhythmias and assigned a noncompensable rating, effective October 1985.  In August 2004, the Veteran filed a claim for a total disability rating based on individual unemployability, and this included a claim for an increased rating for cardiac arrhythmias.  A July 2005 rating decision denied the Veteran's claim for increase and the Veteran appealed.  A June 2008 rating decision granted a 10 percent rating for cardiac arrhythmias effective July 2003.  The Veteran chose to continue his appeal asserting that his disability warranted a higher rating. 

The Veteran is currently rated at 10 percent for cardiac arrhythmias under 38 C.F.R. § 4.104, Diagnostic Code 7011 for sustained ventricular arrhythmias.

Under Diagnostic Code 7011, a 10 percent rating for arrhythmias is warranted for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.

Alternatively, under Diagnostic Code 7010, a 10 percent rating is assigned for permanent atrial fibrillation (lone atrial fibrillation) or one to four episodes per year of supraventricular tachycardia documented by ECG or Holter monitor. 38 C.F.R. § 4.104. A 30 percent rating is assigned for supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.

VA treatment records dated April to August 2003 noted complaints of occasional chest pain and shortness of breath.

The Veteran was afforded a VA examination in April 2005.  The Veteran stated that he currently experienced some sharp, left, anterior chest pain mostly in the evenings, while sitting and relaxing.  Onset was rapid and lasted approximately 15 to 30 minutes.  The Veteran did not use nitroglycerin.  The Veteran also reported shortness of breath, weakness, dizziness, and nausea, but no emesis when he had the chest pain.  The Veteran also admitted to having some dyspnea on exertion and fatigue, but no syncope.  Present treatment consisted of Oretic 25 mg daily as well as metoprolol.  The Veteran reported that his heart condition affected his daily activities as he did not perform exercise as a result of his condition.  Examination revealed that the point of maximum intensity was in the fifth intercostals space in the midclavicular line.  The Veteran had a regular cardiac rhythm, with normal S1 and S2 heart sounds.  There were no S3 or S4 heart sounds, murmurs, clicks of gallops ascultated.  There was no pretibial or pedal edema, arterial pulses were 2.4 and symmetrical and there was no thyromegaly, carotid artery bruits, or jugular venous distention.  An ECG showed sinus bradycardia 4-7 with no change from July 2004 and September 2002.  Chest x-rays were normal global ejection fraction of the left ventricle was normal at 68 percent.  There was mild hypokinesia of the lateral and septal walls.  A diagnosis of cardiac arrhythmia was made and the examiner estimated that the Veteran could achieve METS of 7.0.

The Veteran was afforded a second VA examination in April 2008.  The Veteran complained of occasional chest pain upon doing strenuous work or walking but denied using nitroglycerine.  Current symptoms included chest pain, fatigue, dizziness, and shortness of breath.  The Veteran reported that three months ago, he had irregular heartbeats with some shortness of breath but did not go to the hospital nor did he report it to a physician.  The Veteran stated that he was not currently taking any medications for his arrhythmia and the examiner noted that there were no supraventricular arrhythmia episodes in the past year that were documented by electrocardiogram or Holter Monitor.  An EKG in May 2007 revealed normal sinus rhythm with a rate of 80.  Cardiac examination noted S1 and S2 heart sounds were present.  Rhythm is regular, and murmurs, clicks, and pericardial rub was absent.  There was no evidence of congestive heart failure or peripheral edema.  

Review of the stress test results noted a probably normal Adenosine gated Sesta-MBI and the gated left ventricular ejection fraction was 0.67 with normal wall motion.  An Echocardiogram report noted concentric left ventricle hypertrophy with normal global and regional left ventricle systolic function with LVEF greater than 75 percent.  Chest x-rays indicated no active pulmonic disease.  The examiner provided a diagnosis of a history of arrhythmia and a normal echo but noted that the diagnosis was not confirmed by EKG or Holter monitor. 

In a May 2011 statement, the Veteran reported symptoms including frequent cramps in his chest that cause him to stop and catch his breath, and breathe deeply to relax away the pain.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the rating period on appeal.  The medical evidence in this case includes the April 2004 VA examination showing a diagnosis of cardiac arrhythmias with an estimated METs of 7.0, as well as the April 2008 VA examination showing no supraventricular arrhythmia episodes documented by EKG or Holter Monitor.  There was no evidence of chest pain, weakness, dizziness, or dyspnea on workload greater than 5 METs but not greater than 7 METs, or cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The VA examination in April 2008 specifically noted that echocardiogram was normal as was a heart X-ray  As such a rating in excess of 10 percent is not warranted.

C.  Extraschedular considerations

The record does not establish that the schedular criteria are inadequate to evaluate the service-connected disabilities so as to warrant assignment of a higher rating on an extraschedular basis.  In this regard, the Board notes that the impairment produced by the disabilities is contemplated by the schedular criteria.  Moreover, the Board notes that there is no showing that any of the disabilities has resulted in marked interference with employment as the Veteran is retired.  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization or have otherwise rendered impractical the application of the regular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for an ear condition to include hearing loss is granted.

Entitlement to a rating in excess of 10 percent for neurodermatitis is denied.

Entitlement to a rating in excess of 10 percent for cardiac arrhythmias denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that he has an ear condition, including bilateral hearing loss related to exposure to small arms, and mortar fire, during his 25 year period of service.  The Board notes that the Veteran is already in receipt of service connection for tinnitus.

Service treatment records show that while the Veteran's hearing was considered within the normal limits upon retirement, he experienced a decrease in his hearing during active service.  For example, examination upon induction into active service dated June 1960 indicated 15/15 on the whispered voice test in both the left and right ears.  Audiological evaluation in March 1965 revealed auditory thresholds of 5, 5, 5, and 10 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear, and thresholds of 10, 5, 5, and 15 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  

However, on his retirement report of medical history dated August 1985, the Veteran reported ear trouble, including bleeding from the ears in 1967 in Vietnam.  The examiner noted that the Veteran had an ear infection that was treated with antibiotics and resolved.  Normal ears were noted on the retirement examination.  However, an audiological consultation was ordered and the audiologist indicated that the Veteran was exposed to weapons firing for the past 25 years but wore hearing protection for the past 15 years.  Audiological testing revealed thresholds of 15, 15, 20, and 15 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear, and thresholds of 20, 25, and 20 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  The audiologist noted that hearing was within the normal limits bilaterally.  

Post service records reflected occasional complaints of hearing loss beginning in 1991.  Additionally, a February 2006 audiology consultation indicated that the Veteran reported occasional ear pain or sensitivity and occasional dizziness.  Audiological testing revealed auditory thresholds of 35, 40, 35, and 35 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear and thresholds of 40, 30, 40, and 40 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear.  Unfortunately, the audiologist noted that the initial responses were unreliable and that responses improved with repeated instruction and retesting.  Speech recognition scores were 94 percent bilaterally.  A diagnosis of sensorineural hearing loss of combined types was provided.  The audiologist further stated that the standard audiometric procedures indicated a hearing loss that was greater than a normal age-related hearing loss, and indicated that the Veteran had a hearing impairment that was disabling.

The Veteran was also afforded a VA examination in April 2008.  However, the examiner indicated that the results of the February 2006 audiological examination were unreliable, and further, the puretone audiological examination performed in conjunction with his examination was similarly unreliable because the puretone thresholds were approximately 20 to 40 decibels higher than the lowest speech reception threshold results obtained.  Thus, the examiner concluded that the Veteran's hearing status was unknown at the time because of the unreliable test results obtained during the evaluation.

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the Veteran has a current hearing loss disability, and if so, if any hearing loss disability is etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by an examiner with sufficient expertise, to determine the etiology of his bilateral hearing loss disability.  The claims file must be provided to and reviewed by the examiner.  Specifically, the examiner should opine as to whether the Veteran currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  If the Veteran does have a current hearing loss disability for VA purposes, the examiner should also opine whether it is at least as likely as not (a 50 percent or better probability) that noise exposure in service played a significant causal role in the Veteran's development of bilateral hearing loss disability.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why the opinion cannot be provided.

2. Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

 

______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


